Per Curiam.
The only question here is whether on appeal from the action of a highway commissioner in laying out a road, the town board may adjourn. It was agreed on the proceedings before them that if any adjournment was allowable, it might be to the day named.
We think it beyond doubt that exigencies may arise which will absolutely require such an adjournment,, and we can see no reason why it may not be made for sickness of a member or for any other reasonable ground. The possibility of filling vacancies by other members than those present may easily be defeated without some adjournment, as the proper officers may not be within reach the same day. We cannot properly impose any such restrictions on these local bodies as will seriously hamper their usefulness. Here the parties were all present, and the objection is not meritorious.
The proceedings must be affirmed with costs.